Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0030146 to Berezkin et al. in view of U.S. Patent Pub. No. 2010/0273939 to Stollmaier et al. (Cited on IDS).
As to claims 1, 4-6, 7-8, 10, and 14-15, Berezkin discloses a polyurethane aqueous dispersion comprising a polyurethane prepolymer and a polyisocyanate reactive component wherein the prepolymer comprises the reaction product of isophorone diisocyanate (51.11 grams), hexamethylene diisocyanate (16.8 grams), a polyether diol (232.16 grams), a polyether triol (26.12 grams), a polycaprolactone polyester diol (41.78 grams), and dimethylolbutryic acid (anionic agent, claim 14, 6.67 grams) (Example 1). The amount of polyether triol 6.9% by weight based on the total amount of reactants used to prepare the prepolymer (26.12 / 374.64 grams). The ratio of polyether triol to polyester diol is 26.12:41.78 (example 1).
Berezkin teaches a propylene oxide based triol.
Stollmaier discloses polyurethane dispersions comprising the reaction product of polyurethane prepolymers and chain extenders, wherein the prepolymer comprises 1 to 8 wt% of a higher functional polyol based on ethylene oxide and initiators such as pentaerythritol, sorbitol and sucrose (0040-0044).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the higher functional polyol of Stollmaier to the prepolymer of Berezkin to produce films having high hardness and good solvent resistant properties (0021).
As to claim 3, Stollmaier does not expressly disclose the claimed formula. However, the structures represented by the general formula of the instant claims are be generated by condensation reaction between ethylene oxide and highly functional initiators. The process for preparing the polyol is Stollmaier is substantially identical to the process of the instant application. Because Stollmaier teaches a substantially identical process (same condensation reactions occurring under identical conditions) using identical amounts of analogous components as required by the instantly claimed invention, the claimed formulas presented in claim 3 would be formed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical are substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d $252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the prima facie case can be rebutted by evidence showing that the pricy art products do not necessarily possess the characteristics of the claimed product. in re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 iFed. Cir. 1985}.
As to claim 9, Berezkin discloses a polyurethane aqueous dispersion comprising a polyurethane prepolymer and a polyisocyanate reactive component wherein the prepolymer comprises the reaction product of isophorone diisocyanate (51.11 grams), hexamethylene diisocyanate (16.8 grams), a polyether diol (232.16 grams), a polyether triol (26.12 grams), a polycaprolactone polyester diol (41.78 grams), and dimethylolbutryic acid (anionic agent, claim 14, 6.67 grams) (Example 1). The amount of polyether triol 6.9% by weight based on the total amount of reactants used to prepare the prepolymer (26.12 / 374.64 grams). The ratio of polyether triol to polyester diol is 26.12:41.78 (example 1).
Berezkin further teaches polycarbonate polyols are suitable alternative polyols (a) that are used in amounts that range from 30-80% by weight (0052). At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the polyether diol used in example 1 with a polycarbonate diol taught in Berezkin to obtain certain properties associated with polycarbonate polyols, such as improved water resistance.
As to claims 11-13, Berezkin discloses a polyisocyanate component comprising isophorone diisocyanate (51.11 grams, alicyclic isocyanate) and hexamethylene diisocyanate (16.8 grams, Example 1) and suitable alicyclic isocyanates comprising 4,4-diisocyanato dicyclohexylmethane (0048).
As to claims 16 and 18-20, Berezkin discloses coating compositions, methods of coating substrates, and various substrates such as non-porous glass substrates comprising the polyurethane dispersion (0003).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant suggests that it would not have been obvious to substitute the polyols of Berezkin with the polyols of Stollmaier because of the differences in molecular weight.  Berezkin requires a molecular weight range of 3,000 to 9,000.  The higher functional polyols of Stollmaier have a maximum molecular weight of 1360 g/mol.  While the differences in molecular weight is noted, the examiner took the position that it would have been obvious to a person of ordinary to add the higher functional polyols (not replace/substitute the polyols of Berezkin) of Stollmaier to produce films having high hardness and good solvent resistant properties (0021).  The addition of the higher functional polyols taught in Stollmaier to the composition of Berezkin would provide the film with improved hardness and solvent resistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763